Citation Nr: 1829094	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1950 to December 1951.  He died in September 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2015, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is included in the claims file.

This matter was most recently before the Board in September 2015, wherein the appellant's claim was remanded for additional development and due process considerations.  A supplemental statement of the case was most recently issue in February 2017.  The case was returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's death certificate showed he died in September 2010 of an immediate cause of death of pulmonary edema due to or as a consequence of severe coronary artery disease.

2.  At the time of the Veteran's death, service connection was in effect for failed right total knee replacement, PTSD, and shell fragment wound scar of the right knee.

3.  Pulmonary edema and coronary artery disease did not manifest during service.  Pulmonary edema and coronary artery disease are not attributable to service.

4.  A service-connected disability was not the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the appellant.  These letters satisfied the requirements of Hupp by notifying the appellant of the evidence and information to substantiate her claim for service connection for the cause of the Veteran's death on the basis of a service-connected disorder and on the basis of a disorder that is not yet service-connected.  The letters also informed her of her and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the appellant's own statements in support of her claim.  

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

Here, medical opinions were obtained responsive to the claim for service connection of the Veteran's death.  The opinions were conducted by a medical professional, following a thorough review of the claims file.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the appellant's claim for service connection of the cause of the Veteran's death.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5 (2017). 

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2017).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017). 
A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2017).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As an initial matter, the Board notes that, the Veteran engaged in combat while in service, and was a recipient of the Purple Heart.  In addition, the Board notes that the Veteran had service in Korea.  As such, the combat provisions of 38 U.S.C. § 1154 are potentially applicable.  However, the appellant does not claim that the Veteran's pulmonary edema due to or a consequence of severe coronary artery disease was the result of combat with the enemy; she contends that his death from pulmonary edema due to severe coronary artery disease was due to the Veteran's service-connected PTSD or, in the alternative, his service-connected failed right total knee replacement.  Therefore, the combat provisions of 38 U.S.C. § 1154 are not applicable.

Nonetheless, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted in this case.  

Service treatment records do not show treatment for cardiovascular or pulmonary disease in service.  Moreover, the evidence indicates that pulmonary edema and coronary artery disease did not manifest in service, and there is nothing to suggest that there were characteristic manifestations sufficient to identify cardiovascular or pulmonary pathology during service.  As a result, direct and presumptive service connection on the basis of a chronic condition manifesting within a year of separation are not warranted.  38 C.F.R. § 3.303(b).  

In January 2012, an opinion was obtained from a VA examiner regarding whether there was a relationship between the cause of the Veteran's death and his active duty, to include his service-connected failed right total knee replacement.  The January 2012 VA examiner found that there was no relationship between the Veteran's failed total right knee replacement and his death from pulmonary edema due to or as a consequence of severe coronary artery disease.  

Another VA opinion was obtained in January 2012 regarding whether there was a relationship between the cause of the Veteran's death and his service-connected PTSD.  The VA examiner found that it was unlikely that the Veteran's death from pulmonary edema due to coronary artery disease was causally or etiologically related to the Veteran's service-connected PTSD.  The VA examiner noted that PTSD is associated with increased somatic complaints, but there was no medical literature indicating that PTSD causes or contributes to death due to cardiovascular disease.  The VA examiner acknowledged that medical literature suggests an association between PTSD and cardiovascular disease biomarkers, indicating that PTSD can put individuals at higher risk for heart disease and other medical conditions, but pointed out that there was no medical evidence demonstrating that there was a clear causal connection between PTSD and coronary artery disease, pulmonary edema, or any other medical disorder.  

A March 2016 VA addendum opinion reflects that it is unlikely that the Veteran's service-connected failed right total knee replacement caused or contributed to the Veteran's death because, at the time of the Veteran's death in 2010, the knee infection that caused the failed total right knee replacement was completely and successfully resolved prior to the onset of the Veteran's pulmonary and cardiovascular disorder; the VA examiner noted that the Veteran's private treatment records indicating that the Veteran's obesity and diabetes mellitus led to the decline cardiac function, which in turn led to pulmonary health issues.  

Likewise, the VA addendum opinion states that it is unlikely that the Veteran's service-connected PTSD caused or contributed to the Veteran's death because there is nothing in the record reflecting that the Veteran's PTSD was in any related to his terminal hospitalization.  The VA examiner also noted that the addition of PTSD as an underlying cause of the Veteran's death to the Veteran's death certificate nearly a  year after his death is suspicious and illogical.  To this point, the VA examiner explained that any condition so significant as to cause death would have been considered and noted immediately upon the Veteran's demise.  

The Board acknowledges that the appellant submitted multiple statements from the Veteran's treating providers, including Drs. B, J, and R, indicating that the Veteran's PTSD may have caused his death from pulmonary edema due to severe coronary artery disease.  In this regard, the Board acknowledges that Dr. R noted that the Veteran had a lengthy history of treatment for diabetes, chronic kidney disease, and aortic valve replacement before finding that the Veteran's PTSD "may have contributed to his death."  Likewise, Dr. B noted that the Veteran had coronary artery disease, severe renal failure, severe peripheral vascular disease, diabetes mellitus, and hyperlipidemia, and indicated that the disease processes can worsen due to stress, and as such, the Veteran's PTSD "could have worsened his medical problems."   Dr. J, who completed the Veteran's initial death certificate, in a September 2011 letter to the Office of Vital Statistics, indicated that he sought to amend the Veteran's death certificate to add PTSD as a "disorder may likely than not contributed to his death."

However, the Board finds that these opinions are speculative and, and as such, these opinions carry little probative weight.  The Board notes that all three of the private medical opinions, the medical providers use "may" or "could have", which is speculative in nature.  To the extent that the Veteran's treating providers couch their opinions in speculative language, and do not provide a rationale or medical literature supporting their opinions, the Board finds these opinions are inadequate.   Speculation does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

To this point, the Board observes that the Veteran's private treatment records, from the Veteran's own treating providers, including Drs. B, R, and J, reflect that the Veteran's pulmonary edema and severe coronary artery disease were related to the Veteran's 80 pack year history of cigarette smoking and obesity.  The Board observes that September 2003 private treatment records reflect that the Veteran underwent elective aortic valve replacement and coronary bypass due to aortic stenosis and coronary artery disease with angina and congestive heart failure related to his history of smoking and obesity. 

The Board also points out that the Veteran's initial death certificate makes no mention of the Veteran's military service, any events therein, or service-connected disabilities, as an underlying or contributory cause of death.  To the extent that the appellant submitted another death certificate reflecting that PTSD was an underlying cause of death, the Board finds that the original death certificate is of greater probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

Of record are statements by the appellant that attribute the Veteran's death to his service-connected disabilities.  These statements regarding the cause of the Veteran's death condition are lay statements that purport to provide a nexus opinion.  The Board finds these statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In this regard, the Board points out that the opinions of the January 2012 and March 2016 VA examiners were specific, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiners found that the Veteran's death from pulmonary edema and severe coronary artery disease did not have onset during service and that the Veteran's death was unrelated to any event, illness, or injury in service, as well as unrelated to, by means of causation or aggravation, the Veteran's service-connected failed right total knee replacement and/or PTSD.  The VA examiners explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's death is related to service, including his service-connected disabilities.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

Given the absence of any evidence of the Veteran's immediate causes of death (pulmonary edema and severe coronary artery disease) for many years following separation from service, and in the absence of any competent evidence that his death from pulmonary edema and severe coronary artery disease is in any way related to an in-service injury or disease, including the Veteran's service-connected failed right total knee replacement and PTSD, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


